DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 26-27 and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,487,924 to Asselin et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of U.S. Patent No. 10,487,924 and requires identical essential structural limitations throughout the claims.
Claims 21, 24, 26-27 and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,234,002 to Asselin et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of U.S. Patent No. 10,234,002 and requires identical essential structural limitations throughout the claims.
s 21, 24, 26-27 and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,657,817 to Asselin et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of U.S. Patent No. 9,657,817 and requires identical essential structural limitations throughout the claims.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking mechanism” (See claims 22-23, 25, 35-37 and 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23, 25, and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 22-23, 25 and 35-38 recite a “locking mechanism” however paragraphs 0028-0029, which disclose a “locking mechanism”, fail to adequately illustrate or described how the locking mechanism is incorporated into the control mechanism.   Paragraph 0029 states that a friction or ratcheting hold may securely lock one or both of the levers in place, however there is no description or illustration as to how a friction of 
Claims 39-40 are rejected as being necessarily dependent upon claim 38.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 and 26-33 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent No. 8,048,025 to Barenboym et al.
In regard to claim 21, Barenboym et al. a control mechanism for a medical device, comprising: a housing 310 having an interior and an exterior; a member 370 coupled to a distal portion of the housing (See Fig. 3); a first lever 334 positioned exterior to a proximal portion of the housing and rotatable about a first axis at a first location to control movement of at least one portion of the member in a first plane (see Figs. 9a-c and Col. 6, Lines 61-67); a second lever 342 positioned exterior to the proximal portion of the housing and rotatable about a second axis at a second location to control movement of at least one portion of the member in a second plane (See Figs. 10a-c and Col. 9, Lines 55-67)).  
In regard to claim 26, Barenboym et al. a control mechanism for a medical device, wherein a portion of the first lever overlaps with a portion of the second lever, and wherein a position of the overlap of the first lever and the second lever relative to the first location and the second location corresponds to a deflection of a distal end of the member (See Figs. 5-6, 9-10 and Col. 6, Lines 30-60).
In regard to claim 27, Barenboym et al. a control mechanism for a medical device, wherein at least a portion of the proximal portion of the housing includes an at least partially spherical end portion (See Fig. 3).  The proximal end of handle 310 has spherical cross-sectional shape, and thus as broadly as claimed meets the current limitations of the recited claim wherein the housing includes an at least partially spherical end portion
In regard to claim 28, Barenboym et al. a control mechanism for a medical device, wherein the first lever and the second lever are biased toward a neutral position 
In regard to claim 29, Barenboym et al. a control mechanism for a medical device, comprising: a housing 310 having a proximal portion and a distal portion, wherein at least a portion of the proximal portion of the housing includes an at least partially spherical end portion (See Fig. 3); a first lever 334 rotatable about a first axis and coupled to the spherical end portion via a first pivot location on the spherical end portion; and a second lever 342 rotatable about a second axis and coupled to the spherical end portion via a second pivot location on the spherical end portion, wherein the first lever and the second lever are coupled via an object 322 that is movable over a portion of the spherical end portion (See Figs. 5-6, 9-10 and Col. 6, Lines 30-60).  The proximal end of handle 310 has spherical cross-sectional shape, and thus as broadly as claimed meets the current limitations of the recited claim wherein the housing includes an at least partially spherical end portion.
In regard to claim 30, Barenboym et al. a control mechanism for a medical device, wherein the first lever and the second lever overlap over a portion of the spherical end portion (See Figs. 5-6, 9-10 and Col. 6, Lines 30-60).
In regard to claim 31, Barenboym et al. a control mechanism for a medical device, wherein at least one of the first lever or the second lever includes a free end that moves angularly over a portion of the spherical end portion relative to the first pivot or the second pivot (see Figs. 9a-c and Col. 6, Lines 61-67).
In regard to claim 32, Barenboym et al. a control mechanism for a medical device, wherein the distal portion of the housing is configured to be coupled to a 
In regard to claim 33, Barenboym et al. a control mechanism for a medical device, wherein the first lever is coupled to a first cam and wherein rotation of the first lever about the first axis causes the first cam 332 to move from a first position to a second position, and wherein the movement of the first cam causes the distal portion of the member to move in a first plane; and wherein the second lever is coupled to a second cam 344 and wherein rotation of the second lever about the second axis causes the second cam to move from a first position to a second position, and wherein the movement of the second cam causes the distal portion of the member to move in a second plane (see Figs. 4-7 and Col. 7, Lines 30-67 and Col. 10, Lines 10-43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 22-23, 25, 36-37 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,048,025 to Barenboym et al. in view of U.S. Patent Application Publication No. 2007/0282167 to Barenboym et al. (hereinafter Barenboym et al. ‘167).
In regard to claims 22-23, 25, 36-37 and 38, Barenboym et al. a control mechanism for a medical device (see rejections above) but are silent with respect to a locking mechanism to securely position at least one of the first lever or the second lever and wherein the locking mechanism includes a friction hold or a ratcheting hold. Barenboym et al. ‘167 teach of an analogous endoscopic control device comprising a lock 150 provided on the handle to lock the position of lever 130 and the rotatable handle portion when desired (See Fig. 10).  Specifically, locking mechanism 150 locks both the displacement of the lever 130, with respect to the frame 260b, and the rotation of the rotatable handle portion 120 with respect to the main handle portion 110. The locking mechanism 150 includes a latch 1051, which includes a groove 1059 for sliding along a cutout 1023 in the wall of the rotating handle portion 120. The latch 1051 includes a pawl 1057 positioned at an end of a horizontally extending arm 1053. As the latch 1051 is moved toward the main handle portion 110, the pawl 1057 engages a lower portion 1031 of the lever 130, thereby inhibiting a change in position of the lever 130. The arm 1053 deflects and helps urge the pawl 1053 into engagement with the lower portion 1031 of the lever 130. At the same time, a distal end 1055 of the latch 1051 engages the main handle portion 110, which inhibits rotation of the rotatable handle portion 120 with respect to the main handle portion 110. The pawl 1057 can engage corresponding detents in the lever 130, or can simply engage the lever 130 by way of friction (See paragraph 0041).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the control mechanism of Barenboym et al. to include a locking mechanism to enable a user to selectively secure the location of either the first or second levers and thus the associated position of the insertion shaft of the instrument as taught by Barenboym et al. ‘167.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
2/23/2021